UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7892



STEVEN G. DAVIS,

                                           Petitioner - Appellant,

          versus


HARLEY LAPPIN, Warden, Federal Correctional
Institution,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-96-515-5-HC-BO-2)


Submitted:   May 29, 1997                   Decided:   June 6, 1997


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven G. Davis, Appellant Pro Se. Robert Edward Skiver, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying relief

on his 28 U.S.C. § 2241 (1994) petition and denying his motion for

reconsideration. We have reviewed the record and the district

court's orders and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Davis v. Lappin,    No. CA-

96-515-5-HC-BO-2 (E.D.N.C. Nov. 5 and Dec. 3, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                           AFFIRMED




                                2